DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/14/2022 has been entered. Claims 1, 2, 8, and 9 are pending in the application. Claims 3-7 have been cancelled, and claims 8-9 added. Each and every 101 and 112(b) rejection raised in the non-final Office action mailed on 04/27/2022 have been overcome by applicant’s amendments.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, Hayek in view of Jiang, the closest prior art of record, discloses a device for providing continuous negative abdominal pressure, comprising (Fig. 1 ventilator enclosure): a rigid frame configured to have a shape and size to envelop a patient's lower chest and abdominal area while in a supine position (Fig. 1 surrounding 13), the frame having opposed edges which sit on a surface on which the supine patient is resting when in use (Fig. 1 release hatches 15 are part of the opposed edges & base member 10 is a surface); wherein a chamber is formed between the patient and said device when the patient is enveloped by the device (See annotated Fig. 1 for chamber space in non-final action mailed 04/27/2022 on page 10); a pressure sensor mounted to said frame for measuring a pressure inside said chamber (Page 16 lines 22-24 discloses a pressure sensor on the apparatus for sensing pressure in the ventilator enclosure; Examiner notes that Merriam Webster defines “mounted” to means “to attach to a support”. By this definition any piece attached to the frame would be mounted to the frame. Because the entire apparatus is either directly or indirectly attached to the frame, a pressure sensor for detecting pressure within the chamber may be on any portion of the apparatus, and thus considered to be “mounted” on the frame.); and further including a second vacuum in flow communication with inside the chamber that maintains a negative pressure ((Hayek at Page 24 lines 7-12 disclose “the enclosure is employed in combination with an oscillating pressure source which comprises a constant negative pressure source connected to gas connections of the enclosure whereby a background negative pressure is established at a desired level”). 
	Jiang discloses a flexible sheet which wraps around the outside of the device and extends from the chest to the thighs and is sealed at each end of the patient ((Fig. 7A lining 104 surrounds frame elements 22, 26, 28, 30, and 32; Page 11 lines 5-12 discloses the sheet may extend from the patient’s upper chest to their lower trunk, Examiner interprets lower trunk to encompass the patient’s thighs; Page 11 lines 9-10; “The jacket 100 would be sealed at the patient's neck, arms and trunk to create a closed system”. Examiner notes that the jacket being sealed at both ends of the patient inherently means there are sealing members to achieve this configuration.) wherein pressure sensor connected to a display for displaying the pressure inside said chamber during use (Fig. 1 pressure sensor 58 and control panel 66; Page 8 lines 8-13 disclose control panel allows for display and control over device parameters), and an active pressure controller connected to said pressure sensor, and further comprising a first vacuum pump in flow communication with inside the chamber and connected to said active pressure controller, and connected to said active pressure controller, wherein said active pressure controller is configured to instruct the vacuum pump to provide negative pressure in the chamber to start decompressing the chamber, and wherein said active pressure controller is configured to maintain the negative pressure in the chamber (Control panel 66 is connected to wire 68 conducting a signal from the pressure sensor 58; Page 8 lines 8-10 disclose the control panel controls operation of the negative pressure system; Pump 64 controls flow into and out of cylinder 52; Examiner interprets cylinder to be the equivalent of chamber space; Page 7 lines 21-22 & Page 8 lines 18-20 disclose the controller provides negative intra-rib pressure via the vacuum pump; Examiner notes that because a duration of negative intra-rib pressure needs to exist during the operation of the device, the controller inherently instructs negative pressure to be maintained for a necessary duration of the patient’s breathing cycle (i.e. exhaling); Furthermore it is noted that “configured to” is merely functional language, and not a positively recited feature, accordingly the device need only be capable of performing the function. It is also noted that the modified device of Hayek would include the controller of Jiang having communication with and control over the constant negative pressure provided by the pump of Hayek). However, neither of these references taken as a whole or in combination with other prior art made of record discloses “wherein said rigid frame comprises two arcuate shaped frame sections configured and fitted together to allow for relative sliding motion of each arcuate shaped frame section with respect to the other for enabling adjustment of the overall size of the device, each arcuate shaped frame section having an arcuate shaped panel attached thereto and having an arcuate shape matching an arcuate shape of the frame section”. 
	Furthermore, it would not be obvious to modify the combination of Hayek and Jiang with such features. The device of Hayek has a rigid structure which includes a surrounding (Fig. 1 surrounding 13) and panels (cover portion 12 & detachable hatch portion 18) fit into one another to create a chamber space wherein the user’s body is located. To modify the device of Hayek to have telescoping arcuate panel sections which slide relative to the frame would require significant redesign of the device structure. The air hoses of Hayek are also fixed to the top panel, and thus would have to be redesigned in order to accommodate a sliding structure. If the two panels of Hayek slid as currently constructed, the air hoses would be cut off and thus destroy functionality of the device. Absent any new prior art reference, it would not have been obvious to one skilled in the art to make such modifications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785